Title: To Benjamin Franklin from Tristram Dalton, 22 July 1780
From: Dalton, Tristram
To: Franklin, Benjamin


Sir
Boston July 22nd. 1780.
I am honor’d with your Favors of the 17 October last respecting the Compensation order’d by the good King of France, for Reperation of the loss of the Brigantine Fair Play, & did flatter myself, that there would have been no further Occasion of troubling or interrupting your more important Business, on this account, but that of asking Acceptance of the Owners unfeigned Thanks for the Attention bestowd thereon, & my gratefull Acknowledgements for personal Expressions— Which indulgent Favor of believing them true, both with Respect to the Owners & myself, be pleased to grant— The Order on the Government of Guadaloupe for said Indemnification, has been acknowleged & Application made by Mr. Bingham, for Observation of it, who after repeated Addresses on the Subject, has received for answer, that further Representation must be made to the Court of France, & payment be orderd there, as their Chests were empty— This Evasion puts the concern’d to the disagreable Task of renewing their Application to the Fountain Head of Justice, which they see with the greatest Pleasure is untainted & pure— They therefore, by me their Agent, presume to entreat your further Attention to the Affair that it may be finished, if possible by having the Payments order’d in France, as the Governor of Guadaloupe is said to be not friendly to the Subjects of the United States, and in this instance has evaded the Execution of his royall master’s Orders— That this should give the least possible Interruption to your other & infinitely greater Concerns, I have enclosed every Paper, and mentiond every particular to my esteemed Friend, the Honble. Mr. Dana, asking the Favor of his Attention, & Correspondence on the Subject— To him therefore permit me to refer if any Enquiry more is necessary—
The greatest Confidence is placed in the Justice which sways the Heart of his most Christian Majesty, and in the mode by which Application will be made in this Affair—
I have the honour to be with the most profound Respect & Esteem Your Honor’s Most Obedient & most humble Servant
Tristram Dalton
Honble. Benjamin Franklin Esqr.
 
Addressed: His Excellency / Benjamin Franklin Esqr: / Minister Plenipotentairy of the / United States of America at the Court / of Versailles, / Passy near Paris
Notation: Tristram Dalton. Boston July 22 1780
Endorsed: Tristram Dalton Esq. Papers relating to the Loss of the Fairplay Brigantine—
